La Jueza Asociada Señora Pabón Charneco
emitió la opinión del Tribunal.
(En reconsideración)
Tenemos ante nos la controversia de si las indemnizacio-nes por años de servicio o por cesantía efectuadas de forma voluntaria por un patrono a sus empleados pueden acredi-tarse a las indemnizaciones correspondientes al amparo de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, conocida como Ley de Despido Injustificado, 29 L.P.R.A. sec. 185a et seq., en caso de que los despidos sean determinados como injustificados. Concluimos que aquellas indemnizacio-nes por años de servicio o cesantía efectuadas con anteriori-dad a la vigencia de la Ley Núm. 278 de 15 de agosto de 2008 (29 L.P.R.A. sec. 185g), son acreditables a la mesada otorgada mediante la Ley Núm. 80, supra. Esto, particular-mente porque las indemnizaciones por años de servicio o cesantía adelantan los mismos propósitos de la mesada.
I
Baxter Healthcare Corporation of Puerto Rico, Inc. (en adelante Baxter) es una corporación foránea organizada al amparo de las leyes del estado de Alaska, que se dedica a la manufactura de productos médicos y farmacéuticos en Puerto Rico. Por su parte, los recurridos trabajaron para Baxter mediante un contrato sin tiempo determinado, co-menzando en distintas fechas desde 1961.
El 19 de octubre de 1995, Baxter anunció el cierre de operaciones de la planta de Carolina como parte de un es-fuerzo para mejorar su capacidad competitiva. Las cesan-tías de los empleados que laboraban en ella se efectuaron en distintas fechas hasta que Baxter decretó su cierre total el 20 de noviembre de 1998 y transfirió la mayoría de la pro-ducción de la planta de Carolina a otras plantas que tenía ubicadas en Estados Unidos y en otros municipios de la isla.
En varios “Boletines” circulados, Baxter expresó su en-*458tendimiento de que los despidos eran justificados. No obs-tante, ofreció a sus empleados una indemnización que de-nominó “mesada” y determinó la suma que le correspondía a cada empleado valiéndose de la fórmula establecida en la Ley Núm. 80, supra, al momento en que tomó la decisión del cierre. Añadió a esa suma un diez por ciento (10%).(1) La indemnización así computada sería pagada el último día de trabajo a aquellos empleados que cualificaran.(2) Baxter, además, mantuvo otros beneficios para los emplea-dos cesanteados, tales como la cubierta de plan médico y dental y el beneficio de maternidad a toda empleada em-barazada al día de su cesantía.(3)
Desde abril de 1999 hasta octubre de 2001 varios em-pleados incoaron cuatro (4) demandas contra Baxter por causa de los despidos provocados por el cierre durante 1998.(4) Las reclamaciones se basaban en alegados despi-dos injustificados, represalias y discrimen por razón de edad al amparo de la Ley Núm. 80, supra; la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sec. 146 et seq.) y la Ley Núm. 115 de 20 de diciembre de 1991 (Ley de Represalias contra el Empleado), 29 L.P.R.A. sec. 194 et seq.
Luego de las argumentaciones correspondientes, el Tribunal de Primera Instancia dictó una sentencia parcial a *459favor de los recurridos el 19 de diciembre de 2002. Ésta fue enmendada el 28 de abril de 2003 para ser emitida como sentencia final. (5) En ella, el foro de instancia declaró “con lugar” la reclamación incoada por los recurridos al amparo de la Ley Núm. 80, supra. Concluyó que el despido de los empleados había sido injustificado y que, por lo tanto, te-nían derecho a que Baxter les pagara la indemnización que disponía la Ley Núm. 80, supra, honorarios y costas, y or-denó a las partes a reunirse y computar las cuantías individuales. Indicó que, de ser necesaria la intervención del tribunal en este último aspecto, se señalaría una vista evidenciaría. Por otra parte, denegó la solicitud de sentencia sumaria que fuera interpuesta por Baxter en cuanto a la reclamación de los recurridos al amparo de la Ley Núm. 100, supra.
Así las cosas, Baxter acudió al entonces Tribunal de Cir-cuito de Apelaciones para solicitar que se revisara la deter-minación del foro de instancia. El tribunal apelativo inter-medio revocó el dictamen del tribunal de instancia y desestimó la demanda presentada contra Baxter en su totalidad. Concluyó el foro a quo que la prueba había demos-trado que el cierre de la planta de Carolina fue una decisión en el curso ordinario de los negocios. Por ende, los despidos fueron justificados según las disposiciones de la Ley Núm. 80, supra, ya que la empresa solamente tenía que tomar en consideración a los empleados de Baxter en Carolina y no a la totalidad de sus empleados en las distintas plantas de la isla al momento del cierre de sus operaciones.
Inconformes, los empleados recurridos acudieron ante este Tribunal. Mediante Sentencia de 30 de junio de 2005, revocamos al tribunal a quo y restituimos la del Tribunal *460de Primera Instancia. Determinamos que no había un cie-rre total, temporero o permanente de la empresa según el Art. 2 de la Ley Núm. 80 (29 L.P.R.A. sec. 185b), sino un traslado de las operaciones de la planta de Carolina a otras plantas de la misma empresa. Expresamos que un cierre total de operaciones implicaba que el patrono desconti-nuaba de forma absoluta las operaciones de negocio.(6) Por lo tanto, concluimos que los despidos fueron injustificados; que los empleados tenían el derecho a la indemnización correspondiente, y reinstalamos la determinación del foro primario en cuanto a la reclamación mediante la Ley Núm. 80, supra. Asimismo, ordenamos que se continuaran los procedimientos en cuanto a las reclamaciones por represa-lias y discrimen. No obstante, en esa ocasión no atendimos la controversia que se presenta hoy ante nos: si procedía acreditar la indemnización por años de servicio o cesantía a la indemnización en concepto de mesada según la Ley Núm. 80, supra.
Devuelto el caso al Tribunal de Primera Instancia, los recurridos instaron una moción en la que peticionaron que se ordenara el pago de la mesada. Informaron que “[d]e los aproximadamente 300 demandantes, estamos de acuerdo en la compensación total de 209 de éstos, mantenemos diferencias respecto a la compensación total de 92 deman-dantes y hay 6 demandantes que la parte demandada no reconoce”.(7)
Apuntaron que el conflicto había surgido debido a que Baxter sostenía que solamente debía pagar la diferencia en-tre la cantidad que les correspondía a los empleados como indemnización al amparo de la Ley Núm. 80, supra, y las *461sumas de dinero pagadas por la empresa a los trabajadores en ocasión del despido. Sobre el particular, los empleados alegaron que no procedía la pretensión de Baxter, ya que ésta nunca había alegado el pago parcial como defensa afir-mativa al contestar la demanda de 10 de mayo de 1999, a la que fueron consolidados los demás casos, de modo que en-tendían que había renunciado al planteamiento.
El 19 de junio de 2006, Baxter se opuso a la solicitud de los recurridos y, a su vez, peticionó que se le acreditara la compensación entregada a los recurridos al pago de la mesada. La empresa argüyó que la cuantía pagada en oca-sión del despido fue denominada y notificada a los recurri-dos como “mesada”. Además, sostuvo que esa compensación poseía las mismas características y el mismo propósito de la indemnización que concedía la citada Ley Núm. 80, por ha-berse computado a base de los años de servicio y el salario más alto devengado, más un diez por ciento (10%) adicional a lo que requería el estatuto. Argumentó que, no hacer el descuento de la cantidad ya pagada, resultaría en una doble compensación y en un enriquecimiento injusto por parte de los recurridos. Por otra parte, Baxter también alegó que no había renunciado a la defensa de pago, ya que ésta estaba incluida en la defensa de aceptación como finiquito. Asi-mismo, fue su contención que la información había surgido del descubrimiento de prueba y de las mociones presentadas sin que fuera refutada por los recurridos.
A su vez, argüyó que, al consolidarse los tres (3) casos siguientes con el pleito original, quedaron incorporadas to-das las defensas invocadas en los distintos casos, como si se tratase de uno solo con una sola alegación responsiva.
Evaluados los argumentos, mediante sentencia emitida el 3 de octubre de 2006, el Tribunal de Primera Instancia no concedió la acreditación de la compensación pagada por Baxter y ordenó a éste a pagar a cada recurrido “la canti-dad total de la indemnización dispuesta en la Ley 80”, el pago del interés legal de cinco punto veinticinco por ciento *462(5.25%), acumulado y computado a partir de abril de 2003 hasta la fecha de su entrega o consignación, así como los honorarios de abogado. Razonó el tribunal que la compen-sación al amparo de la Ley Núm. 80, supra, no estaba li-mitada por concepto alguno; que las doctrinas y defensas alegadas fueron traídas por primera vez ante su conside-ración en la etapa de ejecución de sentencia por lo que habían sido renunciadas por Baxter, y que “con arreglo a la doctrina de la Ley del Caso, los planteamientos relaciona-dos con la reclamación de la Ley 80, la cual fue objeto de adjudicación por [el Tribunal de Primera Instancia], al igual que por el Tribunal Supremo al confirmar la senten-cia parcial, no pueden traerse por primera vez, reexami-narse ni modificarse en esta etapa”.
Oportunamente Baxter acudió al Tribunal de Apelaciones. El 17 de abril de 2008, el foro apelativo inter-medio dictó una sentencia en la que confirmaba la Resolu-ción del Tribunal de Primera Instancia. Determinó que se-gún la Doctrina de la Ley del Caso, nuestro mandato fue que procedía el pago de la mesada, sin especial acreditación de cuantía alguna. Apuntó que Baxter efectuó el pago por mera liberalidad y no con la intención de cumplir con la legislación social. En cuanto a la imposición de los intereses, el Tribunal de Apelaciones sostuvo la procedencia del pago de intereses de la mesada de los doscientos nueve (209) em-pleados —cuyas cuantías no están en disputa— que habría de computarse desde el momento que se había dictado la Sentencia Sumaria Parcial. Sin embargo, quedaron exclui-dos del pago de intereses desde el 28 de abril de 2003 aque-llas mesadas sobre las cuales existía una controversia bona fide.
Inconforme, Baxter acudió ante nos y señaló la comisión de los errores siguientes:
1. Erró el Tribunal de Apelaciones al enmendar por fiat judicial la exclusividad de remedios innata en la Ley de Despido Injustificado y reiterada en innumerables ocasiones por el Tri*463bunal Supremo, provocando así un serio estado de incertidum-bre en las relaciones obrero patronales en la isla.
2. Erró el Tribunal de Apelaciones al negarse a acreditar a Baxter las cuantiosas sumas ya pagadas en concepto de me-sada o por razón de terminación del empleo la cantidad adeu-dada por dicho concepto apartándose del mandato de la propia ley.
3. Erró el Tribunal de Apelaciones al aplicar la Doctrina de la Ley del Caso amparándose en su interpretación del silencio del TPI en su sentencia de 2003 y las expresiones aisladas emitidas en votos particulares al denegarse la reconsideración solicitada por Baxter en el recurso que estuvo previamente ante esta alta curia en el 2005.
4. Erró el Tribunal de Apelaciones al ignorar el hecho del pago efectuado por Baxter; sus consecuencias liberadoras y el que ordenar el pago de la mesada sin el descuento correspondiente constituye un remedio excesivo.
5. Erró el Tribunal de Apelaciones al imponer el pago de inte-reses legales antes de que existiese una sentencia ordenando el pago de una suma de dinero específica. Es decir, antes de que existiese una sentencia ejecutable pues el asunto de la cuantía quedó expresamente postergado para una vista evidenciaría.
El 9 de marzo de 2009 emitimos sentencia para confir-mar al Tribunal de Apelaciones por estar igualmente divididos.(8) No obstante, presentada una moción de recon-sideración por Baxter, la acogimos. Procedemos a resolver.
II
Como expresáramos, en la sentencia de 30 de jimio de 2005, este Tribunal no atendió la controversia de si proce-día acreditar la indemnización por años de servicio o ce-santía a la indemnización en concepto de mesada mediante la Ley Núm. 80, supra. Nuestro análisis se limitó a la jus-*464tificación de los despidos y la reinstalación de la determi-nación del foro primario en cuanto a la reclamación según ese estatuto. Por lo tanto, a priori, no aplica la Doctrina de la Ley del Caso a la controversia ante nos. No estamos reexaminando asuntos ya considerados. In re Fernández Díaz I, 172 D.P.R. 38 (2007); Noriega v. Gobernador, 130 D.P.R. 919 (1992). En consecuencia, incidió el Tribunal de Apelaciones al determinar lo contrario.
III
Por otro lado, los recurridos alegaron que no procedía la pretensión de Baxter, ya que ésta nunca alegó el pago total ni parcial de la compensación económica como defensa afir-mativa en su contestación a las primeras dos (2) demandas instadas de modo que había renunciado al planteamiento. Argumentan que, ante tal cuadro, Baxter no podía alegar la falta de acreditación de las cuantías pagadas a la mesada adeudada, lo que a su entender fue planteado en enero de 2006.
Examinemos las contestaciones de Baxter a las deman-das presentadas. Ciertamente, en las primeras dos (2) con-testaciones Baxter no presentó como defensa el pago de la indemnización provista en la Ley Núm. 80, supra. Como hemos señalado,
“[d]e ordinario la consolidación de [los] pleitos no tiene el efecto de que automáticamente las partes y alegaciones de uno se conviertan en partes y alegaciones del otro.” Vives Vázquez v. E.L.A., 142 D.P.R. 117, 144 esc. 24 (1996), citando a Cuadrado v. García, 99 D.P.R. 154, 157 (1970).
Pero como señala correctamente la decisión del foro ape-lativo, Baxter alegó y sometió prueba para demostrar que había satisfecho la indemnización “según los criterios adoptados por el legislador en la Ley 80” y, por consi-guiente, la defensa quedó incorporada como enmienda a *465las alegaciones.(9) Regla 13.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Ordriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485, 506 (1985); Srio. del Trabajo v. Vélez, 86 D.P.R. 585 (1962).
IV
La Ley Núm. 80, supra, fue adoptada con el propósito de proteger al obrero que ha sido privado injustificadamente de su trabajo y, a su vez, para desalentar este tipo de despido al imponerle al patrono el pago de la indemnización conocida como la mesada. Díaz v. Wyndham Hotel Corp., 155 D.P.R. 364 (2001). Por medio de la mesada se busca compensar particularmente al empleado por el daño sufrido; proveerle de una suma de dinero que le permita atender sus necesidades básicas en lo que consigue un nuevo empleo, y tal como hemos expresado recientemente, “reconocer el tiempo dedicado por el obrero a la empresa”. Orsini García v. Srio. de Hacienda, 177 D.P.R. 596 (2009).
La cuantía que ha de otorgarse como mesada se com-puta según la fórmula establecida en la Ley Núm. 80, supra. El estatuto exigía al momento del despido que:
Todo empleado de comercio, industria o cualquier otro nego-cio o sitio de empleo, designado en lo sucesivo como el estable-cimiento, donde trabaja mediante remuneración de alguna clase contratado sin tiempo determinado, que fuere despedido de su cargo sin que haya mediado una justa causa, tendrá de-recho a recibir de su patrono, además del sueldo que hubiere devengado:
(a) El sueldo correspondiente a un mes por concepto de in-demnización, si el despido ocurre dentro de los primeros cinco (5) años de servicio; el sueldo correspondiente a dos (2) meses si *466el despido ocurre luego de los cinco (5) años hasta los quince (15) años de servicio; el sueldo correspondiente a tres (3) meses si el despido ocurre luego de los quince (15) años de servicio.
(b) Una indemnización progresiva adicional equivalente a una semana por cada año de servicio.
Los años de servicio se determinarán sobre la base de todos los períodos de trabajo anteriores acumulados que el empleado haya trabajado para el patrono antes de su cesantía, pero ex-cluyendo aquéllos que por razón de despido o separación anterior le hayan sido compensados o hayan sido objeto de una adjudicación judicial. 29 L.P.R.A. sec. 185a (ed. 2002).
El derecho del empleado despedido “sin justa causa” a recibir la indemnización así computada es irrenunciable. 29 L.P.R.A. sec. 185i. Es más, “no está sujeta a descuento alguno de nómina incluyendo el del seguro social federal. Cualquier interpretación en contrario desvirtúa el fin loable que persigue la ley”. Alvira v. SK & F Laboratories Co., 142 D.P.R. 803, 812 — 813 (1997). Esto, por no considerársele salario, sino una indemnización. Íd. Ahora bien, la mesada es el remedio exclusivo para los empleados despedidos injustificadamente cuando no exista “alguna otra causa de acción al amparo de otras leyes que prohíban el despido y concedan otros remedios”. García v. Aljoma, 162 D.P.R. 572, 597 (2004). Véase Porto y Siurano v. Bentley P.R., Inc., 132 D.P.R. 331 (1992). Véase, también, Departamento del Trabajo y Recursos Humanos, Guía Revisada de la Ley Núm. 80 de 30 de mayo de 1976, enmendada, San Juan, El Departamento, 2000, pág. 49. Asimismo, hemos señalado que “[c]onceder una indemnización al amparo de dos (2) leyes distintas que tienen los mismos elementos, criterios y dependen de la misma prueba, penalizaría al patrono dos (2) veces por un s[o]lo acto”. Belk v. Martínez, 146 D.P.R. 215, 241 (1998). Véase S.L.G. Afanador v. Roger Electric Co., Inc., 156 D.P.R. 651 (2002).
Teniendo presente la normativa señalada sobre despido injustificado, en el caso de autos nos corresponde examinar si es acreditable una indemnización por años de servicio o cesantía al pago de una mesada. Esto, en momentos en que *467este tipo de práctica no había sido atendida en nuestro ordenamiento y previo a que este Tribunal adjudicara que el despido de los empleados por motivo del cierre de una de las plantas del patrono —al no reubicar a los empleados cesanteados— fue sin justa causa. Tal examen nos exige indagar sobre la práctica de las indemnizaciones por años de servicio y cesantía, así como interpretar la Ley Núm. 80, supra, según ésta disponía al momento del despido. Al ha-cerlo, mantenemos presente que, “hay que atribuir siem-pre a la ley el sentido que mejor responda a la realización del resultado que por ella se quiere obtener”. García Commercial v. Srio. de Hacienda, 80 D.P.R. 765, 774 (1958). Asimismo, según nuestra jurisprudencia, debemos inter-pretar la citada Ley Núm. 80 liberalmente, en favor de los derechos del trabajador debido a su carácter reparador. Belk v. Martínez, supra.
En Estados Unidos, frecuentemente los patronos ofre-cen de forma voluntaria indemnizaciones por años de ser-vicio o cesantía (conocidas en inglés como severance pay). Tales indemnizaciones han sido definidas como dinero (aparte del salario) pagado por el patrono a un empleado cesanteado. Black’s Law Dictionary, 9na ed., Minnesota, Ed. West Pub., 2009, pág. 1498. En su mayoría, éstas son entregadas de forma voluntaria como ayuda económica al obrero en lo que éste consigue un nuevo trabajo. Véase A. Mechele Dickerson, Approving Employee Retention and Severance Programs: Judicial Discretion Run Amuck?, 11 Am. Bankr. Inst. L. Rev. 93, 95 (2003). Además, entre las principales razones por las que los patronos dan este tipo de indemnizaciones se encuentra el evitar los litigios futuros. Black’s, op. cit.
Como expresáramos, en Puerto Rico esta práctica no contaba con ningún tipo de normativa hasta que recientemente fuera incorporada en nuestro ordenamiento mediante la Ley Núm. 278 de 15 de agosto de 2008, supra. Esto, en reconocimiento de la práctica de diversas empre-*468sas en proceso de cierre de compartir la liquidación de sus bienes con los obreros lo que “facilita que los empleados cesanteados tengan mayores recursos disponibles para en-frentar su difícil situación de desempleo”. Exposición de Motivos de la Ley Núm. 278, supra. http://www.lexjuris .com/lexlex/Leyes2008/lexl2008278.htm Mediante la Ley Núm. 278, supra, la Asamblea Legislativa optó por otor-garle a las indemnizaciones por años de servicio o cesantía igual trato contributivo que a la mesada. Art. 2 de la Ley Núm. 278, supra. Al así hacerlo, aclaró que “[e]stas cuan-tías en nada afectan el cómputo o derecho a reclamar la compensación y la indemnización progresiva, dispuesta en la sec. 185a de este título”. 29 L.P.R.A. sec. 185g.
Asimismo, en Orsini García v. Srio. de Hacienda, supra, este Tribunal tuvo la oportunidad de distinguir las diferen-cias conceptuales entre la mesada al amparo de la Ley Núm. 80, supra, las indemnizaciones por años de servicio o cesantía otorgados por el patrono a la luz de la Ley Núm. 278, supra, y las indemnizaciones condicionadas a un “acuerdo de relevo”. Aun cuando el referido caso analizaba particularmente los acuerdos de relevo, en éste reconoci-mos que la mesada, así como la indemnización por años de servicio o cesantía “tienen la misma finalidad de reparar el daño que provoca la pérdida de un empleo. No obstante, se diferencian entre sí respecto al tipo de obligación por la cual el patrono tiene que responder”. Orsini García v. Srio. de Hacienda, supra, pág. 629.
No obstante, recalcamos que al momento de los hechos del caso de autos todavía la Asamblea Legislativa no se había pronunciado respecto a este tipo de indemnización, ni tampoco este Tribunal había tenido oportunidad de considerarlo. Por consiguiente, debemos limitarnos al orde-namiento existente al momento de los hechos. Art. 3 del Código Civil, 31 L.P.R.A. sec. 3.
Conforme a lo reseñado, la indemnización por años de servicio o cesantía cumple con los mismos propósi-*469tos que la Asamblea Legislativa figuró para los empleados cesanteados mediante la mesada, particularmente, indem-nizar el daño sufrido por el empleado al ser cesanteado y ofrecer una ayuda económica en lo que éste consigue un nuevo empleo.
En el caso de autos, Baxter expresó la voluntad de cum-plir con los propósitos de la Ley Núm. 80, supra, y proveer una indemnización por cesantía calculada según ésta res-pecto a aquellos empleados que fueran cesanteados por el cierre de la planta: el sueldo correspondiente a un mes por indemnización y una indemnización progresiva adicional equivalente a una semana por cada año de servicio.(10) A esta indemnización Baxter añadió un diez por ciento (10%) adicional. Posteriormente, durante 1997, ofreció un au-mento en el cómputo de la indemnización, sujeto a la firma de un relevo, a todo aquel empleado cesanteado después de 19 de octubre de 1995. Esto ocurrió sólo a meses desde que la fórmula de la Ley Núm. 80, supra, fuera enmendada mediante la Ley Núm. 234 de 17 de septiembre de 1996, supra.(11)
El pronto desembolso de la indemnización, previo al co-mienzo del pleito, promueve la política pública que inspira la Ley Núm. 80, supra, porque proporciona la tan necesi-tada ayuda tan pronto el empleado ha sido cesanteado. En *470este caso, Baxter reconoció el carácter indemnizatorio de las sumas que han de entregarse sin aceptar la falta de justificación del despido. Esto último no es necesario para considerar una indemnización por años de servicio o cesan-tía como mesada.
Visto en ese contexto, la indemnización voluntaria pro-veía mayor beneficio al empleado puesto que éste contaba con gran parte de la indemnización a la que tenía derecho en caso de que en su día recayera sentencia para declarar el despido injustificado. De otra forma, hubiese tenido que esperar a que culminara el procedimiento judicial y, por consiguiente, sufrir ciertas dificultades económicas, entre otros apuros, durante la espera.
Por lo tanto, concluimos que el reconocimiento de la acreditación de la indemnización por los años de servicio o cesantía cumple con los propósitos reparadores de la me-sada y promueve, a su vez, la continuación de este tipo de conducta por parte de los patronos que, de otra manera, simplemente esperarían a que recaiga la determinación judicial correspondiente^12) Además, concluir lo contrario re-presentaría una doble compensación por parte del patrono por los mismos daños.
Reconocemos que el despido o la separación involuntaria del empleo es un evento inquietante en la vida del empleado y su familia. En Puerto Rico, el Estado ha decidido proteger mediante la mesada al empleado que se encuentra en una posición de desventaja en relación con el patrono, pero de igual forma, el patrono no debe ser obligado a pagar nuevamente o por encima tal indemnización porque en principio la pagara de forma voluntaria. En *471vista de ello, concluimos que la acreditación de una indem-nización por años de servicio o cesantía dada por el patrono con anterioridad a la vigencia de la Ley Núm. 278, supra, cuyo objetivo era el mismo de la mesada, sirve de beneficio al empleado. Sin embargo, por ésta ser insuficiente para cubrir la totalidad de la mesada correspondiente al mo-mento del despido y ésta ser irrenunciable por el empleado, solamente provee un crédito a Baxter. Por consiguiente, los empleados tienen derecho a toda otra suma adeudada en concepto de mesada.
V
Baxter alega que el Tribunal de Apelaciones incidió al imponer el pago de intereses legales antes de que existiese una sentencia ejecutable en la que se hubiese fijada la cuantía y en la que constara el tipo de interés, pues el asunto de la cuantía había quedado expresamente poster-gado para una vista evidenciaría.
Por su parte, los recurridos expresan que el pago de los intereses es mandatorio desde que se dicta la sentencia, por lo que si Baxter quería evitarlos debió haber consig-nado la parte de la indemnización que reconocía.
Aunque ciertamente la Sentencia de 28 de abril de 2003 no especificó la cuantía que ha de pagarse en concepto de mesada a cada empleado cesanteado, sí reconoció el dere-cho de los empleados a recibir una mesada conforme a la Ley Núm. 80, supra. La citada Ley Núm. 80 provee una fórmula que permite, de no haber otro tipo de controversia respecto a la indemnización, determinar fácilmente la cuantía en cuestión.(13)
*472Respecto a la fijación del interés legal, la Regla 44.3 de Procedimiento Civil expresa, en lo pertinente, que:
Se incluirán intereses al tipo que fije por reglamento la Junta Financiera de la Oficina del Comisionado de Instituciones Fi-nancieras y que esté en vigor al momento de dictarse la sen-tencia, en toda sentencia que ordena el pago de dinero a com-putarse sobre la cuantía de la sentencia desde la fecha en que se dictó la sentencia y hasta que ésta sea satisfecha, inclu-yendo costas y honorarios de abogado. El tipo de interés se hará constar en la sentencia. 32 L.P.R.A. Ap. III, R. 44.3(a).
Conforme expresamos en Municipio de Mayagüez v. Rivera, 113 D.P.R. 467, 470 (1982), “es mandatorio el que un tribunal, al dictar una sentencia en que ordene el pago de dinero, imponga el pago de interés al tipo legal sobre la cuantía de la sentencia sin excepción de clase alguna”. No obstante, los “intereses forman parte integrante de la sentencia que se dicte y ... pueden ser recobrados aun cuando no se mencionen en la misma”. Íd., pág. 471 esc. 6.
Baxter solamente disputó la indemnización de noventa y ocho (98) empleados, ya sea por el crédito que alegaba tener o por no reconocerlos como demandantes. Respecto a los demás doscientos nueve (209) demandantes, Baxter no cuestionó la indemnización correspondiente. Por lo tanto, no erró el Tribunal de Apelaciones al sostener que precedía el pago de intereses de la mesada de los doscientos nueve (209) empleados, cuyas cuantías no están en disputa, a computarse desde el momento en que se dictó la sentencia sumaria parcial. No así respecto a aquellas mesadas sobre las cuales existe una controversia bona fide.
VI
En conformidad con lo anterior, reconsideramos nuestra Sentencia de 9 de marzo de 2009 y revocamos en parte el dictamen del Tribunal de Apelaciones, ya que procede la acreditación de la indemnización por cesantía desembol-sada por Baxter a la indemnización correspondiente en *473concepto de mesada. Por otro lado, confirmamos en parte la sentencia recurrida en cuanto al pago de intereses de la mesada. Se devuelve el caso al Tribunal de Primera Ins-tancia para que continúe los procedimientos en conformi-dad con esta determinación.

Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez emitió una opinión de conformidad. La Jueza Asociada Señora Fiol Matta disintió sin opinión escrita.

(1) Asimismo, Baxter Healthcare Corporation of Puerto Rico, Inc. (en adelante Baxter) consideró las posiciones que ocupaban los empleados para el 19 de octubre de 1995, momento del aviso de cierre, al computar la indemnización para evitar que aquellos empleados que se vieron obligados, a consecuencia del cierre, a ocupar una posición de menor salario no se perjudicaran. Apéndice 11 de la petición de certiorari, pág. 124.


(2) “Tbdo empleado que renuncie o sea despedido [por ausentismo o acción disciplinaria] no cualifica.” Apéndice 11 de la Petición de certiorari, págs. 112-122. No obstante, el empleado podía solicitar ser cesanteado, ya sea por conseguir otro empleo o alguna otra razón, y recibiría los mismos beneficios que los demás emplea-dos despedidos, incluyendo la indemnización. Baxter cesanteaba a quienes se aco-gían a la cesantía de forma voluntaria y posteriormente recurría a la política de cesantía de la compañía que era “por seniority de acuerdo a la clasificación afectada, excepto en los casos voluntarios”. Íd. pág. 111.


(3) Apéndice 11 de la Petición de certiorari, págs. 110 y 122.


(4) Las demandas fueron presentadas el 22 de abril de 1999, el 30 de noviembre de 1999, el 15 de junio de 2000 y el 14 de septiembre de 2001, respectivamente. Posteriormente, fueron consolidadas.


(5) El Tribunal de Primera Instancia enmendó su dictamen para convertirlo en una sentencia final, al añadirle la advertencia de que no existía razón para posponer el dictamen hasta la resolución total del pleito y cumplir así con la Regla 43.5 de Procedimiento Civil, 32 L.P.R.A. Ap.III.


(6) La Ley Núm. 95 de 30 de julio de 2007 enmendó el Art. 2(d) de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, conocida como Ley de Despido Injus-tificado, 29 L.P.R.A. sec. 185a et seq., a los efectos de que “en aquellos casos en que la empresa posea más de una oficina, fábrica, sucursal o planta, el cierre total, tempo-rero o parcial de las operaciones de cualquiera de estos establecimientos, constituirá justa causa para el despido a tenor con [la sección 185b]”.


(7) Apéndice 20 de la Petición de certiorari, pág. 388.


(8) Al momento de emitir la sentencia original, este Foro estaba compuesto por el Juez Presidente Señor Hernández Denton, el Juez Asociado Señor Rivera Pérez, la Jueza Asociada Señora Fiol Matta y la Juez Asociada Señora Rodríguez Rodríguez. En ese momento emitimos una sentencia para confirmar al Tribunal de Apelaciones por estar igualmente divididos. La Jueza Asociada Señora Fiol Matta emitió una opinión de conformidad a la cual se unió el Juez Asociado Señor Rivera Pérez. Asi-mismo, la Juez Asociada Señora Rodríguez Rodríguez emitió una opinión disidente, a la que se unió el Juez Presidente Señor Hernández Denton.


(9) Esto a diferencia de la Regla 13.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. En Srio. del Trabajo v. J.C. Penney Co., Inc., 119 D.P.R. 660 (1987), determinamos que las enmiendas a las alegaciones son permitidas para clarificar o ampliar la defensa previamente interpuesta al amparo de la Regla 13.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Esto para salvaguardar el carácter sumario del procedimiento.


(10) 29 L.P.R.A. sec. 185a.


(11) Conforme al Boletín Informativo Núm. 13 de 24 de octubre de 1996, Baxter informó lo siguiente:
“La ayuda económica de un (1) mes, una semana por [ciada año de servicio y un 10% del total continuará. El gobierno de Puerto Rico enmendó la Ley 80 (Ley de Mesada). La Ley 80 es para penalizar al patrono cuando despide injustamente (ile-galmente) al trabajador. Como les he indicado en el pasado, un cierre de Planta por razones de reestructuración económico es legal y por lo tanto por ley no tiene que indemnizar a sus trabajadores. Baxter aunque por ley no tiene que indemnizar a sus empleados, decidió hacerlo de manera voluntaria. Estará pagando una ayuda (me-sada) de más de ocho millones de dólares”. Apéndice 11, Petición de certiorari, pág. 130.
A mediados de 1997, Baxter aumentó la indemnización un 48% sujeto a la firma de un relevo y aplicable exclusivamente a empleados que fueron elegibles a la in-demnización por cierre, “o sea todo empleado que recibió mesada en o después del 19 de octubre de 1995”. Íd., págs. 133 y 137.


(12) No podemos perder de vista que tanto al momento de tomar la decisión de cierre como al momento de despedir a los recurridos este Tribunal no se había ex-presado sobre la falta de justificación del despido por el cierre de una planta ni la Asamblea Legislativa se había legislado al respecto. El patrono, a su vez, desconocía sobre la situación jurídica en nuestro ordenamiento de una indemnización por años de servicio o cesantía y los acuerdos de relevo entre patrono y empleados. El patrono no podía prever la futura aprobación de este Tribunal respecto a este último tipo de acuerdo.


(13) Véase M. Albaladejo, Derecho Civil: Derecho de Obligaciones, 8va ed., Barcelona, Ed. Bosch, 1989, Vol. I, pág. 91 (“[U]na cosa es que la cuantía no esté fijada numéricamente, y otra que, estándolo, no se haya aún expresado el total de la misma, por ser necesaria todavía una simple operación aritmética, es indudable que también son líquidas aquellas deudas la expresión cuyo montante sólo depende de taloperación”).